            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLORADO
                    Judge Daniel D. Domenico

Civil Action No. 1:19-cv-02581-DDD-SKC

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

        Plaintiff,
v.

GOLLNICK CONSTRUCTION, INC. d/b/a Colorado Excavating,

        Defendant.


                 ORDER GRANTING JOINT MOTION
                 FOR ENTRY OF CONSENT DECREE


     Before the Court is the parties’ Joint Motion to Enter Consent De-
cree and for Administrative Closure, Subject to the Terms of the Con-
sent Decree [Doc. 11]. Having considered the motion and applicable
law, and having reviewed the proposed consent decree, the Court ap-
proves the proposed decree and grants the parties’ motion.

                           BACKGROUND

     Plaintiff Equal Opportunity Employment Commission brings claims
for damages and injunctive relief pursuant to the public enforcement
provisions of Title I of the Americans with Disabilities Act, 42 U.S.C.
§ 12117, and Title I of the Civil Rights Act of 1991, 42 U.S.C. § 1981a,
based on a charge of discrimination filed by Dora Marquez, an individ-
ual with a seizure disability. [See generally Compl., Doc. 1.] The EEOC
alleges that Defendant Gollnick Construction, Inc., doing business as
Colorado Excavating, refused to provide reasonable accommodation to
Ms. Marquez; reduced Ms. Marquez’s hours because of her disability



                                  -1-
and/or the need to provide reasonable accommodation; discharged
Ms. Marquez because of her disability and/or the need to provide rea-
sonable accommodation; and violated ADA recordkeeping and confi-
dentiality requirements. [See id.] The parties move for entry of a con-
sent decree that will resolve all claims and issues in the case. [Mot. for
Consent Decree, Doc. 11.]

                          APPLICABLE LAW

   Before entering a consent decree, a district court “must ensure that
the agreement is not illegal, a product of collusion, or against the pub-
lic interest,” and that “the decree is fair, adequate, and reasonable.”
United States v. Colorado, 937 F.2d 505, 509 (10th Cir. 1991). A con-
sent decree must serve to resolve a dispute within the court’s subject-
matter jurisdiction, must come within the general scope of the case
made by the pleadings, and must further the objectives of the law upon
which the complaint was based. Local No. 93, Int’l Ass’n of Firefighters,
AFL-CIO C.L.C. v. City of Cleveland, 478 U.S. 501, 525 (1986). And, a
consent decree must comply with Federal Rule of Civil Proce-
dure 65(d). Consumers Gas & Oil, Inc. v. Farmland Indus., Inc., 84
F.3d 367, 370 (10th Cir. 1996). Rule 65(d) requires that every order
granting injunctive relief must “state the reasons why it issued,” “state
its terms specifically,” and “describe in reasonable detail . . . the act or
acts restrained or required.” Fed. R. Civ. P. 65(d)(A)-(C).

                             DISCUSSION

   In this case, both parties are represented by counsel, nothing in the
record suggests unfairness in the parties’ negotiations, and the terms
of the proposed consent decree appear to be fair, reasonable, and con-
sistent with the public interest and the objectives of the ADA and the
Civil Rights Act. And, the proposed consent decree complies with


                                   -2-
Rule 65(d). Accordingly, the Court approves the proposed decree, which
will be entered by separate order.

                            CONCLUSION

   For the foregoing reasons, it is ORDERED that:

   The parties’ Joint Motion to Enter Consent Decree and for Adminis-
trative Closure, Subject to the Terms of the Consent Decree [Doc. 11] is
GRANTED. The Court approves and adopts the Consent Decree
[Doc. 11-1], which will be entered separately as an order of the Court;

   The Clerk of Court shall ADMINISTRATIVELY CLOSE this case,
subject to reopening for good cause, pursuant to Local Civil Rule 41.2;
and

   The parties’ Joint Motion to Vacate Scheduling Conference and
Stay Case Pending Resolution of Joint Motion to Enter Consent Decree
[Doc. 13] is DENIED AS MOOT.

DATED: November 26, 2019                   BY THE COURT:




                                           Hon. Daniel D. Domenico




                                     -3-
